Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received February 3, 2022. Claims 6 and 11 have been amended. Therefore, claims 6-7, 9, 11-12 and 14 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated October 6, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 6 and 11 are directed to utilizing datasets to support research study. The claim(s) recite(s) represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness in the multidimensional model for supporting the research study, wherein the one or more regions of interestingness are identified based on one or more clusters of data records of the first dataset that are represented in the multidimensional model; represent within the multidimensional model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness.
The limitations of represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness in the multidimensional model for supporting the research study, wherein the one or more regions of interestingness are identified based on one or more clusters of data records of the first dataset that are represented in the multidimensional model; represent within the multidimensional model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness, as drafted, is a process that, under its broadest reasonable interpretation, covers Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). That is, other than reciting in the preamble “a data processing system comprising at least one processor and at least one memory,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, “identifying” in the context of this claim encompasses the user manually identifying data records from the first and second datasets. Similarly, the de-identify the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements, covers being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements to perform all of the represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness in the multidimensional model for supporting the research study, wherein the one or more regions of interestingness are identified based on one or more clusters of data records of the first dataset that are represented in the multidimensional model; represent within the multidimensional model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness steps. The “data processing system comprising at least one processor and at least one memory” in the preamble is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 6 has additional limitations (i.e., computer processor, computer readable storage media, computer). Claim 11 has additional limitations (i.e., computer processor, computer readable storage media, computer). Looking to the specification, these components are described at a high level of generality (¶ 19; Client 107 includes a network interface 109 and a processor 145. In various embodiments of the present invention, client 107 may include a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a thin client, or any programmable electronic device capable of executing computer readable program instructions. Client 107 may include internal and external hardware components, as depicted and described in further detail with respect to FIG. 4. A user, such as a data owner, may use client 107 to access and manage databases, such as database 110, 115, and 130, as well as create augmented datasets in accordance with embodiments of the present invention). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 7, 9, 12 and 14 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 6-7, 9, 11-12 and 14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20170255790 A1 to Barrett et al. in view of Pub. No.: US 20070118399 A1 to Avinash et al. in view of Pat. No.: US 10424406 B2 to Jafer.
As per Claim 6, Barrett et al. teaches a computer system for utilizing a dataset for supporting a research study, the computer system comprising: 
-- one or more computer processors (see Barrett et al. paragraphs 46, 201 and 290); 
-- one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: (see Barrett et al. paragraphs 46, 201 and 295);
-- identifying one or more regions of interestingness for supporting the research study, wherein the one or more regions of interestingness are identified based on one or more clusters of data records of the first dataset that are represented…, wherein the one or more clusters of data records are indicated using values of the quasi-identifiers of the data records as constraints (see Barrett et al. paragraph 76; The automated or semi-automated process may use machine learning and/or a crawler of one or more data stores (e.g., a journal-article data store or particular journal data stores).  For example, a crawler may detect addition of new research content objects at a data store and determine whether any of the research content objects correspond to a variant of one or more genes of interest (e.g. region of interestingness).  If so, an identifier of a given research content object (e.g., a link) can be tagged with an identifier of a gene of interest and an identifier of a variant.  Also see Barrett et al. paragraph 144; Subject identifier data store 203 may include data provided by assessment system 105 that can be used for partial or full identification of a client associated with a client.  The data may include, for example, some data that mirrors that from account data store 176 and/or a name or contact information of a client and/or one or more characteristics of a client.  In some instances, the data includes an identifier that can be used to particularly identify a client, but that does not include, for example, personal or identifying information (e.g. quasi-identifiers of the data records as constraints).  For example, data may associate an array index corresponding to particular/constraint genetic data and/or results data (i.e. region of interestingness) with a pseudorandomly generated identifier of a client.).
Barrett et al. teaches above quasi-identifiers and research study by associated entities, however fails to teach:
-- the first and second datasets;
-- representing within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record;
-- represent within the multidimensional model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness; and 
-- de-identify the data records of the second dataset that fit within the one or more regions of interestingness according to the de-identification technique; and 
-- generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness.
Avinash et al. teaches a vast range of data entities to be identified, selected, and processed, including data defined as text, images, waveforms, audio files, and so forth, as well as combinations of these.  The invention permits particular multidimensional domains of interest (such as a subject matter domain) to be defined by setting definitions of axes, labels for each axis and attributes of each label.  The axes may subdivide the domain, while the labels may subdivide the axes.  Any number of subsequent levels may be thus defined.  The attributes for the basis of the labels and generally form the basis of criteria on which data entities are identified, and processed.  The entire domain definition may be changed, refined, expanded, or otherwise manipulated over time (see Avinash et al. paragraph 11).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Avinash et al. within the systems/methods as taught by reference Barrett et al. with the motivation of providing a more rigorous, encompassing and integrated approach to the access, processing, organization and analysis for medical data that can permit refinement of health care processing (see Avinash et al. paragraph 9).
Barrett et al. and Avinash et al. fail to teach:
-- the first and second datasets;
-- representing within data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record;
-- represent within the model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, “wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness; 
-- de-identify the data records of the second dataset that fit within the one or more regions of interestingness according to the de-identification technique; and 
-- generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness.
Jafer teaches a processor reconstructs the release dataset by combining each randomized record with one or more corresponding records of the second subset based on the one or more link identifiers (see Jafer Col 3 || 63-4-67).
Jafer also teaches the database 101 stores and maintains one or more datasets 102.  In some embodiments, the dataset 102 may be a relational dataset.  A relational database or a dataset is a collection of data items organized as a set of formally-described tables from which data can be accessed or reassembled in different ways without having to reorganize the database tables.  The dataset 102 includes a plurality of records.  Each record may include one or more fields containing information.  For example, in case of a medical dataset, the record may include fields containing information of patients such as, but not limited to, name of patient, disease, length of stay, admission year, birth month, birth year and so forth (e.g. directed identifiers).  In some embodiments, each record may include a set of quasi-identifier attributes (hereinafter referred to as "QI attributes") and a set of non-Quasi-Identifier attributes (hereinafter referred to as "non-QI attributes") (see Jafer Col 9 || 64-67 to Col 10 || 1-14).
Jafer finally teaches the anonymizer (e.g. de-identify/ de-identifier) module 308 is further configured to assign a link identifier to each record of the initial dataset 304.  Alternatively, the link identifier may be part of the initial dataset 304.  Each link identifier is unique for each record.  In some embodiments, the anonymizer module 308 may further assign each record of the initial dataset 304 with an equivalent class (EC).  EC refers to a set of k records that share the same QI values after generalization is applied.  ECs are a byproduct of k-anonymization.  The EC assigned to each record is based on generalized QI values, i.e., identical generalized sets are assigned with a unique EC.  Therefore, each group of unique equivalent classes corresponds to a unique generalized set (see Jafer Col 14 || 9-21).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Jafer with the systems/methods as taught by reference Barrett et al. and Avinash et al. with the motivation of providing de-duplicated datasets, therefore reducing the processing time and increases the efficiency of the system (see Jafer Col 21 || 56-58).

As per Claim 7, Barrett et al., Avinash et al. and Jafer teach the computer system of claim 6, wherein identifying one or more regions of interestingness further comprises: 
-- selecting a region of interestingness that is most relevant to supporting the research study (see Barrett et al. paragraph 76).
The obviousness of combining the teachings of Barrett et al., Avinash et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claim 9, Barrett et al., Avinash et al. and Jafer teach the computer system of claim 6, wherein the data records of the second dataset are de-identified in separate groups corresponding to each of the one or more regions of interestingness (see Jafer Col 14 || 9-21).
The obviousness of combining the teachings of Barrett et al., Avinash et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claims 11-12 and 14, Claims 11-12 and 14 are directed to a computer program product for utilizing a dataset for supporting a research study. Claims 11-12 and 14 recite the same or substantially similar limitations as those addressed above for Claim(s) 6-7 and 9 as taught by Barrett et al., Avinash et al. and Jafer. Claims 11-12 and 14 are therefore rejected for the same reasons as set forth above for Claim(s) 6-7 and 9 respectively. 

Response to Arguments
Applicant’s arguments filed February 3, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Accordingly, present invention embodiments improve data processing by augmenting (typically smaller) datasets that are composed of consenting participants’ data with data relating to other individuals who have consented to their data being used for general research purposes subject to the caveat that the data must first be de-identified to preserve their anonymity. Present invention embodiments use a model to represent (1) records of a first dataset that are authorized to be used in a study without performing de-identification, and (11) records of a second dataset that are authorized to be used in a study only after de-identification. The model identifies regions of interestingness in the records of the two datasets prior to de-identification of the second dataset’s records and based on the values of quasi-identifiers of records of first dataset. Records of the second dataset that are included in regions of interestingness are then de-identified to remove quasi-identifiers, and the de-identified records can be used to augment the first dataset for the given research study.
Additionally, claimed embodiments improve the functioning of a computer by increasing the accuracy of predictive models that are trained using the datasets augmented in accordance with the claimed embodiments. In particular, claimed embodiments greatly increase the size of datasets that are then available to be used as training data for models, thus increasing the rate at which models make accurate predictions while also decreasing the amount of incorrect predictions (e.g. false positives, etc.). Accordingly, claimed embodiments improve the efficiency of computing devices.
Thus, the claimed features clearly provide a technical improvement by transforming data records, which would not otherwise be permitted to be used in research, into data records that can be included in a research dataset. Claimed embodiments improve the field of data processing by providing novel pattern-matching techniques that enable data records of the second dataset to be matched to the patterns identified in the first dataset in order to support a research study. If all data records of the second dataset were used to augment the first dataset, so much noise would be introduced into the resulting dataset that the resulting dataset would not be useful, and if the data records of the second dataset are not de-identified, the data records of the second dataset cannot be used. Thus, present embodiments improve the utility of data by generating new datasets for specific research projects. By improving the utility of data for research, claimed embodiments directly reduce the amount of processing resources required for computing tasks, as higher-utility data can yield desired results more quickly and efficiently.
Additionally, present invention embodiments improve the efficiency of computing devices that are used for predictive modeling applications (e.g., training and/or applying machine learning models using the augmented datasets as training data). Thus, present invention embodiments provide the practical application of greatly enriching datasets by increasing the overall volume of records that are available and relevant for producing enhanced results. Accordingly, the claims satisfy one or more of the above factors (e.g., improve the computer and/or another technology), and are considered to integrate any alleged judicial exception into a practical application, thereby complying with 35 U.S.C. §101.
(2) Applicant’s representative and Examiner Winston conducted an Interview on December 28, 2021 in co-pending application 15/951,257, which included similar claims to the instant application and was facing similar grounds of rejection as the instant application in the October 6, 2021 Office Action of co-pending application 15/951,257. As reflected in the Interview Summary submitted under co-pending application 15/951,257, the Examiner indicated during the Interview that a proposed amendment to the independent claims would overcome a rejection similar to the current rejection under 35 U.S.C. §103. Accordingly, independent claim 1 of the instant application has been amended in order to expedite prosecution, and recites the features that the Examiner indicated as overcoming the rejection similar to the current rejection under 35 U.S.C. §103 during the December 28, 2021 Interview. Support for this amendment can be found at least in paragraph 0022 of the as-filed specification. Thus, independent claim 1 is considered to be in condition for allowance.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
 (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
In response to argument (2), Examiner respectfully disagrees. Barrett et al. in at least paragraph 144 teaches the original and amended portion of claim wherein the subject identifier data store 203 may include data provided by assessment system 105 that can be used for partial or full identification of a client associated with a client.  The data may include, for example, some data that mirrors that from account data store 176 and/or a name or contact information of a client and/or one or more characteristics of a client.  In some instances, the data includes an identifier that can be used to particularly identify a client, but that does not include, for example, personal or identifying information (e.g. quasi-identifiers of the data records as constraints).  For example, data may associate an array index corresponding to particular/constraint genetic data and/or results data (i.e. region of interestingness) with a pseudorandomly generated identifier of a client.).
As stated in interview summary, Examiner and Applicant briefly went over what the invention is. Examiner stated he will need to review prior or new art based on amendments. Contrary to Applicants statement in arguments, there were no agreements made.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 10565399 B2 to Huang; Disclosed herein are system, method, and computer program product embodiments for data anonymization in an in-memory database. An embodiment operates by receiving an indication to perform data anonymization based on one or more quasi attributes of a data set. The data set is sorted based on the one or more quasi attributes. The sorted data set is grouped into a first plurality of groups. A particular group that does not include enough records to satisfy an anonymization threshold is identified from amongst the first plurality of groups. The particular group is combined with another group of the first plurality of groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626  

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626